           1
           2
                                                          ~`~ ~~~~i~~~ ~v~~
           3
           4
           5                                              MAR 25 20f9
           6
           7
                                              ES DISTRICT COURT ~~
           8
                                              ~RICT OF CALIFORNIA
           9
          10
          11                                    Case No.2:18-cv-09777-PSG-E

          12                                   [P         ~ D]JUDGMENT

a
~    M
          13
a    N
    O ~
          14
  ,~
~ o O

a ~ .~
_ ~~
~ >;
L     O
  ~y 4'
          15
°q 3 m
  ~U
j ~ V
          16
m p~
U ~ o
~=        1 /

~    ~

          10


          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

                                     [PROPOSED]JUDGMENT
                U SA01 \12409757.1
            1             Petitioner Waddell &Reed,Inc.'s ("Petitioner") Motion to Confirm
            2 Arbitration Award (the "Motion") against respondent William Ferrell Albin
            3 ("Respondent")                                                                     . in epa ment
            4   J~-6~}~~~ar~tinnarl
                f       ahn         c81~~                      ~~'~~1('~S \~Ze~e c`lS 1'1ntPr1 nn tha rarnrd,


            5             Upon having read and considered the papers filed in support of and in
            6 opposition to the Motion,                                                                         f
            ~ I eat~r~~; and good cause appearing, IT IS ORDERED AND ADJUDGED that:
            8          1.           The Arbitration Award attached as Exhibit E to Petitioner's Notice of
            9                       Lodgment is hereby confirmed;
           10          2.           The Court enters judgment upon the Arbitration Award in favor of
           11                   Petitioner and against Respondent in the amounts of $308,435.19 in
           12                       damages and interest, and $54,786.00 in attorneys' fees; and
a    ~
           13
g oo
~ M O
~ro ~ °`   14
a '~ .~
_ `~' E
~   ~w
•°q 3 ~~
           15
    ~U
j O U
~ m •~
           16 SUCH JUDGMENT IS ENTERED.
U ~ O

m- ~       17                                                                 a`~

                           1                                         ,.;•~~"~~
                                                                             ~~~
           18 Dated: 3~Z~~1
                                                                     Unite tates istrict ourt Ju ge
           19
           20
                Respectfully Submitted,
           21
                       CAVE LEIGHTON PAISNER LLP
           22 BRYAN
           23 BY ~ /s/Kazim A. N~
              Attorneys for Petitioner Waddell &Reed,Inc.
           24
           25
           26
           27
           28
                USA01 \12409757.1
                                                      [PROPOSED]JUDGMENT
